UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-26309 INTEGRATED ENVIRONMENTAL TECHNOLOGIES, LTD. (Exact name of registrant as specified in its charter) Nevada 98-0200471 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer
